Per Curiam.
The defendant was charged with assault with intent to do great bodily harm less than murder, MCLA §750.84 (Stat Ann 1962 Rev § 28.279). He pled guilty to felonious assault, MCLA § 750.82 (Stat Ann 1962 Rev § 28.277). He was sentenced to a term of 3 years and 10 months to 4 years in prison.
On appeal the defendant claims that the court’s questioning of him as to the facts of the crime was inadequate. We have reviewed the record and find the defendant’s argument to be without merit. There was a substantial factual basis for the plea. People v. Allen (1971), 31 Mich App 183.
There is no requirement that the record negative every reasonable theory consistent with the defendant’s innocence. People v. Paul (1968), 13 Mich App 175. It is manifest that the question sought to be reviewed is so unsubstantial as to need no argument or formal submission.
Affirmed.